Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12F” has been used to designate both lighting components and control buttons.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 2, 12, and 18 include first and second “shoulder joints” where the scope of the terminology is not clear.  Applicant’s disclosure refers to shoulder joints 14D and 16D.  The shoulder joint is claimed as including several structural elements including a shaft, a first gear pair, and a second gear pair.  These features are not seen in 14D/16D.  The gears are shown as being within 14A, the shoulder.  The first shaft appears to extend from the body 10A to the shoulder 14A.  The shaft does not reach the shoulder joint 14D.  The question is what constitutes a shoulder joint?  Does it include all the components that are connected to the joint and cause the movement at the joint?  For applying prior art, the Examiner assumes the “shoulder joint” includes those components related to the shoulder and movement of the shoulder.  Clarification and/or correction is required.
Claim 18 further claims a camera component comprising an elongate tube where the elongate tube comprises a shaft, a flexible section, an optical section and a rigid section.  There is also an imager as part of the tube.  It is unclear whether the shaft has three sections or the shaft is a fourth section.  As seen in Fig. 4, there is a shaft 12D, a flexible section 12E, a distal tip 12C, and an imager 12B.  The claimed imager appears to be the same as imager 12B.  This leaves 12C-E for the shaft and flexible, optical, and rigid sections.  Putting aside that the Specification does not appear to mention a rigid section, there are still only three sections of the tube disclosed.  The Examiner assumes that the rigid section, the flexible section, and the optical section are all part of the shaft.  The shaft is not a separate structural element of the tube.  Since a tube basically needs to have a shaft by definition (the Examiner cannot come up with an example where a tube does not include a shaft), the inclusion of the shaft in the claims creates confusion as to the scope of the claims.  The prior art Farritor reference (see below) discloses a nearly identical camera component such that the Examiner is applying to the claim.  The Examiner assumes that the elongate tube of the camera system includes three sections with an imager at the distalmost end.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Farritor et al. (US 2015/0051446).
Regarding Claim 2, Farritor discloses:
A robotic surgical device, comprising: 
(a) an elongate structure (12); 
(b) a first shoulder joint (24A) operably coupled to a distal end of the elongate structure (see Fig. 1A showing 24A coupled to 12), the first shoulder joint comprising: 
(i) a first shaft (86); 
(ii) a first gear pair (88/90) wherein rotation of the first shaft drives the first gear pair (Paragraph 0164); and 
(iii) a second gear pair (94/96) wherein the first gear pair drives the second gear pair (Paragraph 0164); 
(c) a second shoulder joint (24B; the device includes two arms where the elements of the first are also present in the second; see Paragraph 0159 stating “It is understood that the internal components in the left half (not shown) that operate/control/actuate the left arm 14B are substantially the same as those depicted and described herein and that the descriptions provided below apply equally to those components as well”) operably coupled to the distal end of the elongate structure (see Fig. 1A showing 24A coupled to 12), the second shoulder joint comprising: 
(i) a second shaft (86); 
(ii) a third gear pair (88/90) wherein rotation of the second shaft drives the third gear pair (Paragraph 0164); and 
(iii) a fourth gear pair (94/96) wherein the third gear pair drives the fourth gear pair (Paragraph 0164); and 
(d) a first robotic arm (14A) operably coupled to the first shoulder joint; and 
(e) a second robotic arm (14B) operably coupled to the second shoulder joint, 
wherein the first and second robotic arms are moveable in a workspace extending from a front side to a back side of the elongate structure (rotation around axis A allows for the arms to operate in the front or back side of the tube 12).

Regarding Claim 3, Farritor further discloses wherein the workspace extends 180 degrees from the front side to the back side of the elongate structure (as shown in Fig. 2D, the gears and transmission allow for full rotation; see also Fig. 2B showing rotation around axis A).

Regarding Claim 4, Farritor further discloses at least one actuator (80).

Regarding Claim 5, Farritor further discloses wherein the first and second robotic arms comprise at least one motor disposed within each of the first and second robotic arms (120 as seen in Fig. 3B).

Regarding Claim 6, Farritor further discloses a camera component (352) disposed through a lumen (360) defined in the elongate structure (see also Paragraph 0194).

Regarding Claim 7, Farritor further discloses wherein the camera component is configured to be an adjustable height camera (372B provides articulation to the camera allowing the height to be changed).

Regarding Claim 8, Farritor further discloses wherein the camera component is constructed and arranged to be capable of pitch and yaw (Paragraph 0200 indicating the camera can tilt and pan).

Regarding Claim 9, Farritor further discloses wherein the camera comprises a distal tip configured to orient to a defined workspace (372C is articulated via section 372B allowing for the tip to orient to the workspace).

Regarding Claim 10, Farritor further discloses wherein the camera component comprises at least one light (Paragraphs 0197 and 0199).

Regarding Claim 11, Farritor further discloses first and second end effectors (28A/28B).

Regarding Claim 12, Farritor discloses:
A robotic surgical device comprising: 
(a) an elongate structure (12); 
(b) a first shoulder joint (24A) operably coupled to a distal end of the elongate structure (see Fig. 1A showing 24A coupled to 12), the first shoulder joint comprising: 
(i) a first shaft (86); 
(ii) a first gear pair (88/90) wherein rotation of the first shaft drives the first gear pair (Paragraph 0164); and 
(iii) a second gear pair (94/96) wherein the first gear pair drives the second gear pair (Paragraph 0164); 
(c) a second shoulder joint operably coupled to the distal end of the elongate structure (24B; the device includes two arms where the elements of the first are also present in the second; see Paragraph 0159 stating “It is understood that the internal components in the left half (not shown) that operate/control/actuate the left arm 14B are substantially the same as those depicted and described herein and that the descriptions provided below apply equally to those components as well”), the second shoulder joint comprising; 
(i) a second shaft (86); 
(ii) a third gear pair (88/90) wherein rotation of the second shaft drives the third gear pair (Paragraph 0164); and 
(iii) a fourth gear pair (94/96) wherein the third gear pair drives the fourth gear pair (Paragraph 0164); 
(d) a first robotic arm (14A) operably coupled to the first shoulder joint; and 
(e) a second robotic arm (14B) operably coupled to the second shoulder joint; and 
(f) a camera component (352) disposable through a lumen (360) in the elongate structure, 
wherein the first and second shoulder joints are configured to allow the first and second robotic arms to be extendable to a front side and a back side of the elongate structure (rotation around axis A allows for the arms to operate in the front or back side of the tube 12).

Regarding Claim 13, Farritor further discloses wherein the first robotic arm further comprises an upper arm (18A) and a forearm (20A). 

Regarding Claim 14, Farritor further discloses wherein the first robotic arm further comprises: (a) a first arm upper arm (18A); (b) a first arm elbow joint (26A); and (c) a first arm lower arm (20A), wherein the first arm upper arm is configured to be capable of roll, pitch and yaw relative to the first shoulder joint (the upper arm rotates around axes A, B, and C; Paragraph 0158 indicating there are three degrees of freedom at the shoulder; see also Paragraph 0163 discussing yaw, Paragraph 0164 discussing pitch, and Paragraph 0172 discussing roll) and the first arm lower arm is configured to be capable of yaw relative to the first arm upper arm by way of the first arm elbow joint (Paragraph 0174 discussing elbow yaw).

Regarding Claim 15, Farritor further discloses wherein the first robotic arm further comprises at least one first arm actuator (120) disposed within the first robotic arm (see Fig. 3B).

Regarding Claim 16, Farritor further discloses wherein the second robotic arm further comprises: (a) a second arm upper arm (18B); (b) a second arm elbow joint (26B); and (c) a second arm lower arm (20b), wherein the second arm upper arm is configured to be capable of roll, pitch and yaw relative to the second shoulder joint (the upper arm rotates around axes A, B, and C; Paragraph 0158 indicating there are three degrees of freedom at the shoulder; see also Paragraph 0163 discussing yaw, Paragraph 0164 discussing pitch, and Paragraph 0172 discussing roll) and the second arm lower arm is configured to be capable of yaw relative to the second arm upper arm by way of the second arm elbow joint (Paragraph 0174 discussing elbow yaw).

Regarding Claim 17, Farritor further discloses wherein the second robotic arm further comprises at least one second arm actuator (120) disposed within the second robotic arm (see Fig. 3B).

Regarding Claim 18, Farritor discloses:
A robotic surgical system, comprising: 
(a) a robotic surgical device comprising: 
(i) an elongate body (12 or 356 as seen in Fig. 18B) comprising a lumen (32 or 358) defined within the body, the lumen comprising: 
(A) a proximal lumen opening (360) in a proximal end of the body; 
(B) an extended lumen portion defined distally of the proximal lumen opening (the lumen between 360 and 362); and 
(C) a distal lumen opening (362) in a distal end of the body, the distal lumen opening defined at a distal end of the extended lumen portion (see Fig. 18B); 
(ii) a first shoulder joint (24A) operably coupled to the elongate body (see Fig. 1A showing 24A coupled to 12), the first shoulder joint comprising: 
(A) a first shaft (86); 
(B) a first gear pair (88/90), wherein rotation of the first shaft drives the first gear pair (Paragraph 0164); and 
(C) a second gear pair (94/96), wherein the first gear pair drives the second gear pair (Paragraph 0164); 
(iii) a second shoulder joint operably coupled to the elongate body (24B; the device includes two arms where the elements of the first are also present in the second; see Paragraph 0159 stating “It is understood that the internal components in the left half (not shown) that operate/control/actuate the left arm 14B are substantially the same as those depicted and described herein and that the descriptions provided below apply equally to those components as well”), the second shoulder joint comprising: 
(A) a second shaft (86); 
(B) a third gear pair (88/90), wherein rotation of the second shaft drives the third gear pair (Paragraph 0164); and 
(C) a fourth gear pair (94/96), wherein the third gear pair drives the fourth gear pair (Paragraph 0164); 
(iv) a first robotic arm (14A) operably coupled to the first shoulder joint; and 
(v) a second robotic arm (14B) operably coupled to the second shoulder joint; and 
(b) a camera component (352) removably disposable through the lumen (Figs. 18A-18B showing the camera in and out of the lumen; see Paragraph 0195), comprising an elongate tube (372) operably coupled to a handle (370), wherein the elongate tube is configured and sized to be positionable through the extended lumen portion (Paragraph 0195), the elongate tube comprising: 
(A) a shaft (shaft portion of 372 as seen in Fig. 18C); 
(B) an imager (372C includes optical components; Paragraph 0199); and 
(C) a flexible section (372B) operably coupling an optical section (372C) to a rigid section (372A), 
wherein the elongate tube has a length such that at least the optical section is configured to extend distally from the distal lumen opening when the camera component is positioned through the lumen (see Fig. 18A showing the distal end of the camera outside the body).

Regarding Claim 19, Farritor further discloses wherein the robotic surgical device further comprises a robotic arm workspace extending from a front side to a back side of the elongate body (rotation around axis A allows for the arms to operate in the front or back side of the tube 12).

Regarding Claim 20, Farritor further discloses wherein the first and second arms comprise at least one motor (120) disposed in each arm.

Regarding Claim 21, Farritor further discloses a surgical console operably coupled to the robotic surgical device and the camera component (Figs. 25A-26 and Figs. 37A-40B show several embodiments of a console; see also, Paragraph 0205).

Claims 2-6, 11-13, 15, and 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Scarfogliero et al. (US 2013/0131695).
Regarding Claim 2, Scarfogliero discloses:
A robotic surgical device, comprising: 
(a) an elongate structure (103); 
(b) a first shoulder joint (10; see Fig. 8A showing the joint) operably coupled to a distal end of the elongate structure (Paragraph 0117 indicates that 10 is integrally connected to 11/12 such that the base of the arm is anchored to 103), the first shoulder joint comprising: 
(i) a first shaft (see Fig. 8B showing shaft 8 extending into 10); 
(ii) a first gear pair (13) wherein rotation of the first shaft drives the first gear pair (see Paragraphs 0118-0119 indicating that the transmission means is connected to the bevel gear); and 
(iii) a second gear pair (16) wherein the first gear pair drives the second gear pair (Paragraph 0119); 
(c) a second shoulder joint (as seen in Fig. 1, there are two components 101 and 102 where the two arms are the same such that the internal elements of one are present in both meaning that the second shoulder is the shoulder of the second arm) operably coupled to the distal end of the elongate structure (Paragraph 0117 indicates that 10 is integrally connected to 11/12 such that the base of the arm is anchored to 103), the second shoulder joint comprising: 
(i) a second shaft (see Fig. 8B showing shaft 8 extending into 10); 
(ii) a third gear pair (13) wherein rotation of the second shaft drives the third gear pair (see Paragraphs 0118-0119 indicating that the transmission means is connected to the bevel gear); and 
(iii) a fourth gear pair (16) wherein the third gear pair drives the fourth gear pair (Paragraph 0119); and 
(d) a first robotic arm operably coupled to the first shoulder joint (see Fig. 8A, for example, showing the arm at the end of 10); and 
(e) a second robotic arm operably coupled to the second shoulder joint (see Fig. 1 showing the two arms connected at the end of 103), 
wherein the first and second robotic arms are moveable in a workspace extending from a front side to a back side of the elongate structure (see Figs. 7 and 8A showing the motion around the Y axis).

Regarding Claim 3, Scarfogliero further discloses wherein the workspace extends 180 degrees from the front side to the back side of the elongate structure (the bevel gear allows for motion around the Y axis in 360 degrees, which includes 180 degrees).

Regarding Claim 4, Scarfogliero further discloses at least one actuator (80).

Regarding Claim 5, Scarfogliero further discloses wherein the first and second robotic arms comprise at least one motor disposed within each of the first and second robotic arms (see Paragraph 0112 indicating that there are local motors within the arms).

Regarding Claim 6, Scarfogliero further discloses a camera component (104) disposed through a lumen defined in the elongate structure (see Fig. 1 showing the camera component extending through 103).

Regarding Claim 11, Scarfogliero further discloses first and second end effectors (see Fig. 1 showing the end effectors on each arm).

Regarding Claim 12, Scarfogliero discloses:
A robotic surgical device comprising: 
(a) an elongate structure (103); 
(b) a first shoulder joint (10; see Fig. 8A showing the joint) operably coupled to a distal end of the elongate structure (Paragraph 0117 indicates that 10 is integrally connected to 11/12 such that the base of the arm is anchored to 103), the first shoulder joint comprising: 
(i) a first shaft (see Fig. 8B showing shaft 8 extending into 10); 
(ii) a first gear pair (13) wherein rotation of the first shaft drives the first gear pair (see Paragraphs 0118-0119 indicating that the transmission means is connected to the bevel gear); and 
(iii) a second gear pair (16) wherein the first gear pair drives the second gear pair (Paragraph 0119); 
(c) a second shoulder joint (as seen in Fig. 1, there are two components 101 and 102 where the two arms are the same such that the internal elements of one are present in both meaning that the second shoulder is the shoulder of the second arm) operably coupled to the distal end of the elongate structure (Paragraph 0117 indicates that 10 is integrally connected to 11/12 such that the base of the arm is anchored to 103), the second shoulder joint comprising; 
(i) a second shaft (see Fig. 8B showing shaft 8 extending into 10); 
(ii) a third gear pair (13) wherein rotation of the second shaft drives the third gear pair (see Paragraphs 0118-0119 indicating that the transmission means is connected to the bevel gear); and 
(iii) a fourth gear pair (16) wherein the third gear pair drives the fourth gear pair (Paragraph 0119); 
(d) a first robotic arm operably coupled to the first shoulder joint (see Fig. 8A, for example, showing the arm at the end of 10); and 
(e) a second robotic arm operably coupled to the second shoulder joint (see Fig. 1 showing the two arms connected at the end of 103); and 
(f) a camera component (104) disposable through a lumen in the elongate structure (see Fig. 1 showing the camera component extending through 103), 
wherein the first and second shoulder joints are configured to allow the first and second robotic arms to be extendable to a front side and a back side of the elongate structure (see Figs. 7 and 8A showing the motion around the Y axis).

Regarding Claim 13, Scarfogliero further discloses wherein the first robotic arm further comprises an upper arm and a forearm (see Fig. 8A showing the upper arm near numeral 3 and forearm near numeral 4).

Regarding Claim 15, Scarfogliero further discloses wherein the first robotic arm further comprises at least one first arm actuator disposed within the first robotic arm (see Paragraph 0112 indicating that there are local motors within the arms).

Regarding Claim 17, Scarfogliero further discloses wherein the second robotic arm further comprises at least one second arm actuator disposed within the second robotic arm (see Paragraph 0112 indicating that there are local motors within the arms).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scarfogliero et al. (US 2013/0131695) in view of Farritor et al. (US 2015/0051446).
Scarfogliero discloses the invention substantially as claimed as stated above.
Regarding Claim 7, Scarfogliero does not explicitly disclose wherein the camera component is configured to be an adjustable height camera (although, Scarfogliero’s camera does look like it is designed to move).  Farritor teaches using a camera (352) with a robotic device having a flexible section (372B).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scarfogliero’s camera component to include Farritor’s flexible section to give the camera component adjustable height.  Such a modification provides a means to move the camera so that the user can adjust the angle to view different areas of the target site.

Regarding Claim 8, Scarfogliero does not explicitly disclose wherein the camera component is constructed and arranged to be capable of pitch and yaw.  Farritor teaches using a camera capable of pan and tilt which is the same as pitch and yaw (see Paragraph 0200).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scarfogliero’s camera component to include Farritor’s movement capabilities.  Such a modification provides a means to move the camera so that the user can adjust the angle to view different areas of the target site.

Regarding Claim 9, Scarfogliero does not explicitly disclose wherein the camera comprises a distal tip configured to orient to a defined workspace. Farritor teaches using a camera with a distal tip 372C that is designed to be articulated.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scarfogliero’s camera component to include Farritor’s movement capabilities.  Such a modification provides a means to move the camera so that the user can adjust the angle to view different areas of the target site.

Regarding Claim 10, Scarfogliero does not explicitly disclose wherein the camera component comprises at least one light.  Lights are standard when using imaging devices to provide illumination necessary for proper function of the camera.  Farritor teaches using a light with the camera (Paragraphs 0197 and 0199).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scarfogliero’s camera component to include Farritor’s light.  Such a modification is standard for imaging devices as illumination is necessary for proper imaging.

Regarding Claim 18, Scarfogliero further discloses (A) a proximal lumen opening in a proximal end of the body; (B) an extended lumen portion defined distally of the proximal lumen opening; and (C) a distal lumen opening in a distal end of the body, the distal lumen opening defined at a distal end of the extended lumen portion (see Fig. 1, for example, showing the body 103 with proximal and distal openings and a lumen therebetween).
Scarfogliero does not explicitly disclose a camera component comprising an elongate tube operably coupled to a handle, wherein the elongate tube is configured and sized to be positionable through the extended lumen portion, the elongate tube comprising: (A) a shaft; (B) an imager; and (C) a flexible section operably coupling an optical section to a rigid section, wherein the elongate tube has a length such that at least the optical section is configured to extend distally from the distal lumen opening when the camera component is positioned through the lumen.  Farritor teaches such a camera with a tube (372), handle (370), an imager (372C), and a flexible section (372B) connected to a rigid section (372A) where the length is such that the optical section extends from the lumen (Fig. 18A).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Scarfogliero’s system to include Farritor’s camera.  Such a modification provides an imaging device with an articulating distal end for obtaining images of the target site.  The flexible camera allows for multiple views and the ability to adjust the camera as desired.

Regarding Claim 19, Scarfogliero as modified further discloses wherein the robotic surgical device further comprises a robotic arm workspace extending from a front side to a back side of the elongate body (see Figs. 7 and 8A showing the motion around the Y axis).

Regarding Claim 20, Scarfogliero as modified further discloses wherein the first and second arms comprise at least one motor disposed in each arm (see Paragraph 0112 indicating that there are local motors within the arms).

Regarding Claim 21, Scarfogliero does not explicitly disclose a surgical console operably coupled to the robotic surgical device and the camera component.  Such consoles are known in the art for controlling the system.  Farritor teaches using one such console (Figs. 25A-26 and Figs. 37A-40B show several embodiments).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a console with Scarfogliero’s system.  Such a modification gives the user a means for controlling the operations and functions of the arms, camera, tools, and any other component within the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of this application.  The patent claims include a device body, shoulder joints, shafts, first/second/third/fourth gear pairs, and a camera component.  The dependent claims substantially mirror each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795